Detailed Action
Information Disclosure Statement
The information disclosure statement filed 12/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of organizing human activity which is practicably performable by a human mind.
The claim(s) recite(s), inter alia,  
select at least one first game content of a plurality of game contents based on the received obtaining request
obtain a validity period associated with the at least one first game content of the plurality of game contents
in response to receiving a predetermined number of additional obtaining requests for one game content of the plurality of game contents, select a second game content of the plurality of game contents having a validity period that is set to be an unlimited period of time

Under the broadest reasonable interpretation, claims 1-9, 11 and 12 recite limitations performable in the human mind.  Regarding claims 1, 11 and 12, a human—using their mind, pen and paper—is capable of receiving and fulfilling a request for a game content, designating a validity period for the object and, according to the number of additional requests for the content, providing a second game content that has unlimited validity.
The abstract idea is not integrated into a practical application.  Claims 1, 11 and 12 recite the additional elements of a non-transitory computer readable medium, a computer, a terminal device with a display for displaying a graphical user interface.  Specifically, these additional elements, when considered individually or in combination, are not integrated into a practical application because:

Non-transitory computer-readable medium:  this device is recited at a high level of generality in the specification: 
The memory … may include, as the auxiliary memory, a hard disk drive (HOD), a solid-state drive (SSD), or the like.

Thus, it would be reasonable to interpret it as a generic computing component.
Computer:  this device is recited at a high level of generality in the specification: 
[T]he program may be executed with: configuration (a) in which the information processing device functions as a client device (for example, a smartphone or a personal computer) and the program is executed on the client device; configuration (b) in which the information processing device functions as a server device (for example, a mainframe, a cluster computer, or any computer that can provide a game service for an external device)

Again, it would be reasonable to interpret this as a generic computing device.
Terminal device with a display:  this device is recited at a high level of generality in the specification: 
For example, the mobile terminal may be a mobile phone, a personal computer (PC), or a tablet terminal.

Again, it would be reasonable to interpret this as a generic computing device.
Displaying a graphical user interface:  Graphical user interfaces are commonplace in gaming apparatuses.  Therefore, courts have held that GUIs per se are not an improvement to computers or technology and are thus considered well-known and conventional. 
Regarding claim 2, the recited “when receiving the additional obtaining requests, which are a number of obtaining requests that is less than the predetermined number, select and transmit, one or more additional game content having the validity period that is a limited period of time, and upon receiving the additional obtaining request that is equal to the predetermined number of additional obtaining requests, select and transmit the second game content with the validity period that is set to be the unlimited period of time, the second game content being the same as the first game content or the one or more additional game content” is a similarly human-performable operation.
Regarding claim 3, the recited “wherein the first game content is the same as the second game content” is a similarly human-performable operation.
Regarding claim 4, the recited “wherein the first game content is the same as the second game content, and the game content requested in the predetermined number of additional obtaining requests is for the same game content as the first game content and the second game content” is a similarly human-performable operation.
Regarding claim 5, the recited “when receiving the additional obtaining requests, which are a number of obtaining requests that is less than the predetermined number, select and transmit, to the terminal device, additional game content having a validity period” is a similarly human-performable operation.
Regarding claim 6, the recited “when none of the first game content and the selected additional game content have a corresponding validity period that is set to be an unlimited period of time, select the second game content of the plurality of game contents having the validity period that is set to be an unlimited period of time” is a similarly human-performable operation.
Regarding claim 7, the recited “when at least one of the first game content and the selected additional game content has a corresponding validity period that is set to be an unlimited period of time, select the second game content of the plurality of game contents having the validity period that is set to be an unlimited period of time, the selected second” is a similarly human-performable operation.
Regarding claim 8, the recited “when the predetermined number of additional obtaining requests is a first predetermined number, the program, when executed by the computer, further causes the computer to, in response to receiving the first predetermined number of additional obtaining requests for one game content of the plurality of game contents, select and transmit, to the terminal device, one or more second game content of the plurality of game contents having a validity period that is set to be an unlimited period of time, each second game content of the one or more second game content having a first attribute” is a similarly human-performable operation.
Regarding claim 9, the recited “when the predetermined number of additional obtaining requests is a second predetermined number, which is different than the first predetermined number, the program, when executed by the computer, further causes the computer to, in response to receiving the second predetermined number of additional obtaining requests for one game content of the plurality of game contents, select and transmit, to the terminal device, one or more second game content of the plurality of game contents having a validity period that is set to be an unlimited period of time, each second game content of the one or more second game content having a second attribute, which is different than the first attribute” is a similarly human-performable operation.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715